Case 1:19-cv-02338-LPS Document 12 Filed 09/30/20 Page 1 of 4 PagelD #: 104

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF DELAWARE

 

REGINA FRIDAY-DILLARD, )
Plaintiff,
v. C.A. No, 19-cv-2338-LPS
CHRISTIANA CARE HEALTH 5
SYSTEM, INC., )
Defendants.
MEMORANDUM ORDER

 

At Wilmington this 30" day of September, 2020, having reviewed Defendant’s Motion to
Dismiss and related filings (D.I. 6, 7, 9, 10), IT IS HEREBY ORDERED that the motion (D.L
6) is GRANTED and the complaint (D.I. 1) is DISMISSED WITHOUT PREJUDICE!

1, Plaintiff filed this lawsuit against Defendant, her former employer, for violations
of 42 U.S.C. § 2000¢e ef seq. (“Title VIP’) and 42 U.S.C. § 1981, alleging race-based
discrimination and retaliation under both statutes. (D.L. 1)

2. Plaintiff's Title VII claims are time-barred, as she failed to file her lawsuit within
90 days from receipt of her Notice of Right to Sue from the EEOC on August 31, 2018. See 42
U.S.C. § 2000e-5(f)(1); see also DuPree v. United Food and Commercial Workers Union, 2005
WL 41562 (D. Del. Jan. 7, 2005) (““[W]ithout evidence regarding the plaintiff's receipt of the

right to sue notice, any attempt to file suit even one day after the expiration of the ninety-day

 

! The parties do not dispute the legal standard for a motion to dismiss under Federal Rule
of Civil Procedure 12(b)(6). (See D.I. 7 at 3-4; DI. 9 at 4) The Court will apply the well-
accepted principles articulated by the parties,

1

 

 
Case 1:19-cv-02338-LPS Document 12 Filed 09/30/20 Page 2 of 4 PagelD #: 105

time period must result in dismissal.”). Although Plaintiff subsequently filed a second charge
based on the same incidents in February 2019 and complied with the 90-day filing deadline
following dismissal of that second charge (see DI. 7 at 2-3; D.1. 9 at 2-3), the Court agrees with
Defendant that Plaintiff’s attempt to revive her claim was procedurally improper. See 29 C.F.R.
§ 1601.19(b) (regarding EEOC’s authority to reconsider final determination),

3, Conceding that she had 90 days to file a civil action following receipt of her
Notice of Right to Sue and that she failed to comply with that 90-day deadline, Plaintiff requests
that the Court equitably toll the 90-day deadline. (D.1. 9 at 9-10) Plaintiff bases her request on
her belief that the EEOC failed to properly investigate her complaint. (/d) This argument,
however, is neither supported by allegations in the complaint (see generally D.I. 1) nor a basis to
warrant tolling of the 90-day deadline. See Fenton v. Port Auth. of NY and NJ,777 F. App’x 45,
48 (3d Cir, 2019) [There are three principal . . . situations in which equitable tolling may be
appropriate: (1) where the defendant has actively misled the plaintiff respecting the plaintiff's
cause of action; (2) where the plaintiff in some extraordinary way has been prevented from
asserting his or her rights; or (3) where the plaintiff has timely asserted his or her rights
mistakenly in the wrong forum.”) (internal quotation marks omitted). Because Plaintiff has
failed to allege facts that would give rise to a situation warranting tolling, Plaintiff has not shown
that she is entitled to the “extraordinary remedy” she seeks, and the Court will deny the request.
Hedges v. United States, 404 F.3d 744, 751 Gd Cir. 2005) (“Equitable tolling is an extraordinary
remedy which should be extended only sparingly.”).

4, Nevertheless, even considering the merits of Plaintiffs claims, each claim fails as

a matter of law. The Court will address the discrimination and retaliation claims in turn.

 

 
Case 1:19-cv-02338-LPS Document 12 Filed 09/30/20 Page 3 of 4 PagelD #: 106

5. “[T]o show a prima facie case of racial discrimination [under Title VII and §
1981}, a plaintiff must illustrate that: (1) she is a member of a protected class; (2) she was
qualified for the position she held; (3) she suffered an adverse employment action; and
(4) similarly situated persons who are not members of the protected class were treated more
favorably, or that the circumstances of her termination give rise to an inference of
discrimination.” Red v. Potter, 211 F. App’x 82, 83 (3d Cir, 2006) (citing Jones v. Sch, Dist. of
Phila., 198 F.3d 403, 410-11 (3d Cir. 1999)). Here, the Court agrees with Defendant that
Plaintiff has failed to allege the second and fourth elements, (See DI. 7 at 5) As to the second
element, Plaintiff's mere conclusory statement in her complaint that “Plaintiff was qualified for
her job position and satisfactorily performed all duties of her job position” (D.L 1 4 15) is
insufficient, as she fails to allege any facts supporting this statement. See Morse v. Lower
Merion Sch, Dist., 132 F.3d 902, 906 (3d Cir. 1997) (holding Court not obligated to accept as
true “bald assertions”) (internal quotation marks omitted); Schuylkill Energy Res., Inc. v. Pa.
Power & Light Co., 113 F.3d 405, 417 (3d Cir. 1997) (same for “unsupported conclusions and
unwarranted inferences”), As to the fourth element, Plaintiff provides no facts regarding
treatment of similarly situated persons who are not members of the protected class, and Plaintiff
similarly fails to allege facts to plausibly give rise to an inference of discrimination. (See
generally D.I. 1; see also, e.g., Bell Atl. Corp. v. Twombly, 550 U.S. 544, 547 (2007) (plaintiff
required to plead “enough facts to state a claim to relief that is plausible on its face”})

6. “To state a prima facie case of retaliation [under Title VII], a plaintiff must show
that (1) she engaged in a protected activity, (2) she suffered an adverse employment action, and
(3) there was a causal connection between the participation in the protected activity and the
adverse action.” Carvalho-Grevious v. Del. State Univ,, 851 F.3d 249, 257 (3d Cir. 2017) (citing

3

 

 
Case 1:19-cv-02338-LPS Document 12 Filed 09/30/20 Page 4 of 4 PagelD #: 107

Moore v. Philadelphia, 461 F.3d 331, 340-41 Gd Cir, 2006)). To state a retaliation claim under
§ 1981, the Plaintiff must also establish “that there ha[s] been an underlying section 1981
violation.” Estate of Olivia v. New Jersey, 604 F.3d 788, 798 (3d Cir. 2010). Plaintiff has failed
to allege the first and third elements of a retaliation case. As to the first element, Plaintiff has
failed to allege that she reported to any agent of Defendant that she believed her supervisor, Ms.
Fanning, acted based on discrimination. (D.I. 1 | 14; see also DI. 7 Ex. B (EEOC charge
referring to complaints of “unfair” treatment)) As to the third element, Piaintiff has failed to
allege any facts that show Ms. Fanning was aware of Plaintiff's alleged complaints to others.
(D.I. 1 | 14) Further, Plaintiff has failed to ailege any facts to support a “pattern of antagonism”
(D.I. 9 at 8) or an inference based on temporal proximity between the protected activity and the
termination (id). (See D.I. 1 14) Indeed, Plaintiff has alleged no facts at all regarding the
timing of her complaints in relation to the timing of her termination. (See generally DI. 1)
Thus, Plaintiff has not shown the requisite “causal connection” under either theory; nor has she
otherwise shown facts that, together, give rise to an inference of such a connection. See
Carvatho-Grevious v. Del. State Univ., 851 F.3d 249, 260 (d Cir. 2017).

For the foregoing reasons, Defendant’s Motion to Dismiss (D.I. 6) is GRANTED, and the

complaint (D.I. 1) is DISMISSED WITHOUT PREJUDICE.

Lent —

HONORABLE LEONARD P. STARK
UNITED STATES DISTRICT JUDGE

 

 
